Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 20 is the broadest independent claim. Claim 20 recites an integrated system for eye surgery that includes a femtosecond laser system, a phacoemulsification system and a control system that includes an interface and controls both the femtosecond laser and the phacoemulsification system. Additionally, claim 20 further recites a common housing that includes at least a portion of the femtosecond laser system and the phacoemulsification system and where the two systems are integrated to perform all aspects of eye surgery with the control system. Claim 20 further recites the femtosecond laser system as including a laser engine, laser delivery system and an arm. Finally claim 20 further specifies that the proximal end of the arm is connected to the common housing end and that the distal end of the arm is connected to the laser delivery system.
The closest prior art of record is Grebner in view of Kadziauskas. Grebner in view of Kadziauskas discloses an integrated system for eye surgery including a femtosecond laser system, a phacoemulsification system, a control system configured as claimed and a common housing with at least a portion of the phacoemulsification system and the femtosecond laser system. Furthermore, Grebner in view of Kadziauskas further discloses a laser system with an arm. However, Grebner in view of Kadziauskas does not disclose the specific claimed arrangement of a common housing that contains at least a portion of both femtosecond laser system and phacoemulsification system connected at the proximal position of the arm and the laser delivery system also being connected to the arm’s distal end as well. Additionally, this specific configuration .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792   
                                                                                                                                                                                                     

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792